DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claims 2 and 14 are objected to because of the following informalities:

a) in claim 2, line, 3 “monolayer.” should be -- monolayer or bilayer. --;

b) in claim 14, line 1, the word – providing – should be inserted between “comprising” and “a”; and    

c) in claim 14, line 2, the second occurrence of “and” should be replaced with 
-- , and for --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al.. “Environmentally friendly disposable sensors with microfabricated on-chip planar bismuth electrodes in situ heavy metal ions measurements,” Sensors and Actuators B: Chemical 134 (2008) 18- 24 (hereafter “Zou”) in view of Cadle et al., “Ring-disk Electrode Study of the Reduction and Oxidation of Bismuth on Gold,” J. Electrochem. Soc.:” Electrochemical Science and Technology September 1977, pp. 1166-1169 (hereafter “Cadle”) and Hara et al., “In situ STM study of underpotential deposition of bismuth on Au(110) in perchloric acid solution,” Electrochimica Acta 51 (2006) 2327-2332 (hereafter “Hara”).




Addressing claim 1, Zou discloses a sensor for the detection of lead (

    PNG
    media_image1.png
    317
    743
    media_image1.png
    Greyscale

Also, 

    PNG
    media_image2.png
    54
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    527
    media_image3.png
    Greyscale

	(see page 19)
) comprising: 
a substrate ( 

    PNG
    media_image4.png
    310
    1063
    media_image4.png
    Greyscale

and

    PNG
    media_image5.png
    104
    510
    media_image5.png
    Greyscale

(see page 19)); 
a working electrode formed on a surface of the substrate (

    PNG
    media_image6.png
    324
    1046
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    480
    521
    media_image7.png
    Greyscale

); 
a counter electrode formed on the surface of the substrate (

    PNG
    media_image8.png
    326
    1027
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    496
    514
    media_image9.png
    Greyscale

); 
a dielectric layer covering a portion of the working electrode and counter electrode and defining an aperture exposing other portions of the working electrode and counter electrode (

    PNG
    media_image10.png
    332
    1037
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    320
    1040
    media_image11.png
    Greyscale

and

    PNG
    media_image12.png
    142
    530
    media_image12.png
    Greyscale

(see page 20)

).
Zou, though, does not disclose “a monolayer or bilayer of bismuth deposited on the working surface by underpotential deposition.”  As a first matter it will be noted that Zou does disclose a layer of bismuth deposited on the working surface that is only 100 nm thick:


    PNG
    media_image11.png
    320
    1040
    media_image11.png
    Greyscale


and

    PNG
    media_image12.png
    142
    530
    media_image12.png
    Greyscale

(see page 20).
It will be also be noted that the requirement of “bismuth deposited on the working surface by underpotential deposition…[italicizing by the Examiner]” is a product-by-process limitation.  As such the claim is not limited to the manipulation of the recited step, only the structure implied by the step.  See MPEP 2113.  Since the bismuth deposited on the working surface in the sensor of Zou by e-beam evaporation is only 100 nm thick it is not clear how it would necessarily be materially different from a monolayer or bilayer of bismuth deposited on the working surface by underpotential deposition. 
Alternatively, Cadle and Hara both show that at the time of the effective filing date of the application it was known how deposit a monolayer or bilayer of bismuth onto 

    PNG
    media_image13.png
    80
    659
    media_image13.png
    Greyscale
; and the Conclusion, noting therein      

    PNG
    media_image14.png
    421
    658
    media_image14.png
    Greyscale

In Hara see at least the Abstract (

    PNG
    media_image15.png
    290
    1068
    media_image15.png
    Greyscale
); page 2328, noting therein      

    PNG
    media_image16.png
    85
    508
    media_image16.png
    Greyscale

and

    PNG
    media_image17.png
    136
    518
    media_image17.png
    Greyscale


Thus, barring a contrary showing, such as unexpected results, to deposit a monolayer or bilayer of bismuth onto a gold working surface by underpotential deposition instead of a 100 nm layer of bismuth onto a gold working surface by e-beam evaporation (as in Zou) is just substitution of one known technique for forming a thin layer of bismuth on a gold working surface for another with predictable results.




Addressing claim 2, there is nothing to suggest that in the sensor of Zou as modified by Cadle and Hara that there would be any significant amount of adsorbed impurities between the metalized film and the monolayer. In this regard recall the following from Cadle 

    PNG
    media_image14.png
    421
    658
    media_image14.png
    Greyscale

Also, from page 2330 of Hara,

    PNG
    media_image18.png
    359
    484
    media_image18.png
    Greyscale



 Addressing claim 3, for the additional limitation of this claim note the following in Zou

    PNG
    media_image19.png
    338
    1062
    media_image19.png
    Greyscale





Addressing claim 4, as a first matter it will be noted that having the metalized films be provided on the surface of the substrate by sputtering or coating the films on the surface and wherein the working electrode and the counter electrode are formed using laser ablation are product-by-process limitations.  As such the claim is not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  For the additional limitations of this claim see Zou Figure 1 and the first paragraph of 2.2 Device fabrication, which is on page 20.       

Addressing claim 5, for the additional limitations of this claim note the following in Zou

    PNG
    media_image20.png
    327
    1049
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    491
    512
    media_image21.png
    Greyscale
, and

    PNG
    media_image22.png
    253
    512
    media_image22.png
    Greyscale

(see page 20).



    PNG
    media_image23.png
    293
    517
    media_image23.png
    Greyscale

(see page 19).

Addressing claim 7, Zou discloses a method of detecting the quantity of lead in an aqueous sample (

    PNG
    media_image1.png
    317
    743
    media_image1.png
    Greyscale

Also, 

    PNG
    media_image2.png
    54
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    527
    media_image3.png
    Greyscale

	(see page 19)
)
, the method comprising: 
providing a sensor (Figure 1(a)) that includes a substrate (

    PNG
    media_image4.png
    310
    1063
    media_image4.png
    Greyscale

and

    PNG
    media_image5.png
    104
    510
    media_image5.png
    Greyscale

(see page 19)

), a working electrode formed on a surface of the substrate (

    PNG
    media_image6.png
    324
    1046
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    480
    521
    media_image7.png
    Greyscale

); a counter electrode formed on the surface of the substrate (

    PNG
    media_image8.png
    326
    1027
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    496
    514
    media_image9.png
    Greyscale






    PNG
    media_image10.png
    332
    1037
    media_image10.png
    Greyscale

), wherein the working electrode includes a metalized film with working surface (


    PNG
    media_image11.png
    320
    1040
    media_image11.png
    Greyscale

and

    PNG
    media_image12.png
    142
    530
    media_image12.png
    Greyscale


).
Zou, though, does not disclose “a monolayer or bilayer of bismuth deposited on the working surface by underpotential deposition.”  As a first matter it will be noted that Zou does disclose a layer of bismuth deposited on the working surface that is only 100 nm thick:


    PNG
    media_image11.png
    320
    1040
    media_image11.png
    Greyscale


and

    PNG
    media_image12.png
    142
    530
    media_image12.png
    Greyscale

(see page 20).
It will be also be noted that the requirement of “bismuth deposited on the working surface by underpotential deposition…[italicizing by the Examiner]” is a product-by-process limitation.  As such the claim is not limited to the manipulation of the recited 
Alternatively, Cadle and Hara both show that at the time of the effective filing date of the application it was known how deposit a monolayer or bilayer of bismuth onto a gold working surface by underpotential deposition.  Moreover, the resulting products were well studied, most importantly by cyclic voltammetry and stripping voltammetry.  See in Cadle at least the Abstract; page 1166, noting therein      

    PNG
    media_image13.png
    80
    659
    media_image13.png
    Greyscale
; and the Conclusion, noting therein      

    PNG
    media_image14.png
    421
    658
    media_image14.png
    Greyscale

In Hara see at least the Abstract (

    PNG
    media_image15.png
    290
    1068
    media_image15.png
    Greyscale
); page 2328, noting therein      

    PNG
    media_image16.png
    85
    508
    media_image16.png
    Greyscale

and

    PNG
    media_image17.png
    136
    518
    media_image17.png
    Greyscale


Thus, barring a contrary showing, such as unexpected results, to deposit a monolayer or bilayer of bismuth onto a gold working surface by underpotential deposition instead of a 100 nm layer of bismuth onto a gold working surface by e-beam evaporation (as in Zou) is just substitution of one known technique for forming a thin layer of bismuth on a gold working surface for another with predictable results.
As for performing the claimed steps of “applying a volume of an aqueous sample on the working electrode for a duration of time effective to allow lead ions in the sample to complex with the deposited bismuth; 
anodic stripping the complexed lead ions; 
measuring an anodic stripping current during anodic stripping; and 
comparing the measured anodic stripping current to a control value to detect the quantity of lead ions in the aqueous sample…” note the following in Zou

    PNG
    media_image24.png
    514
    513
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    320
    516
    media_image25.png
    Greyscale
See Zou page 20, bridging to page 21.


Addressing claim 9, for the additional limitation of this claim note again in Zou 

    PNG
    media_image25.png
    320
    516
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    270
    848
    media_image26.png
    Greyscale

See Zou page 21. 
	

Addressing claim 10, there is nothing to suggest that in the sensor of Zou as modified by Cadle and Hara that there would be any significant amount of adsorbed impurities between the metalized film and the monolayer. In this regard recall the following from Cadle 

    PNG
    media_image14.png
    421
    658
    media_image14.png
    Greyscale

Also, from page 2330 of Hara,

    PNG
    media_image18.png
    359
    484
    media_image18.png
    Greyscale



Addressing claim 11, for the additional limitation of this claim note the following in Zou

    PNG
    media_image19.png
    338
    1062
    media_image19.png
    Greyscale


Addressing claim 12, as a first matter it will be noted that having the metalized films be provided on the surface of the substrate by sputtering or coating the films on the surface and wherein the working electrode and the counter electrode are formed using laser ablation are product-by-process limitations (although claim 7 is a method claim it is a method of detecting, that is, a method using a completed sensor, not a method of manufacturing a sensor).  As such the claim is not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  For the additional limitations of this claim see Zou Figure 1 and the first paragraph of 2.2 Device fabrication, which is on page 20.       

Addressing claim 13, for the additional limitations of this claim note the following in Zou

    PNG
    media_image20.png
    327
    1049
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    491
    512
    media_image21.png
    Greyscale
, and

    PNG
    media_image22.png
    253
    512
    media_image22.png
    Greyscale

(see page 20).

Addressing claim 14, for the additional limitations of this claim note the following in Zou

    PNG
    media_image23.png
    293
    517
    media_image23.png
    Greyscale

(see page 19).




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Cadle and Hara as applied to claims 1-7 and 9-14 above, and further in view of Zhu et al., “On-chip generated mercury microelectrode for heavy metal ion detection,” Lab Chip, 2005, 5, 212-217 (hereafter “Zhu”).


Addressing claim 8, as best understood by the Examiner the square wave anodic striping voltammetry for Pb(II) analysis described by Zou (section 3.1.2 on page 20, bridging to page 21) will inherently involve having the complexed lead ions be stripped by differential pulse voltammetry. In this regard see in Zhu (which Zou refers to (endnote [24]) in the first paragraph of section 3.1.2 on page 20) Figure 1 and the first full paragraph on page 213.


Other Relevant Prior Art

The International Search Report for International application no. PCT/US20218/029450 cites US 2017/0089861 A1 (“Nanjing”) along with US 5,785,830 A (“Foos”) as “Y” documents against claims 1-14 of that application.  The corresponding Written Opinion deems claims 1-14 to have novelty, but lack an inventive step. Nanjing and Foos are used together to reject claims 1-3, 5-11, 13, and 14.  Independent claims 1 and 7 of U.S. application 16/608527 each require “wherein the working electrode includes 

    PNG
    media_image27.png
    980
    412
    media_image27.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                            June 18, 2021